DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed June 7, 2021 has been entered and considered with the Office Action below.

Claims 2 and 22-27 have been cancelled.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on March 8, 2021.  These drawings are accepted.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  
The phrase “the mandrel is arranged to clamped” in line 2 should be changed to --the mandrel is arranged to be clamped--.
Claim 21 should be amended to end in a period instead of a comma.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an elongated drive mandrel” as recited in claim 1.  The only disclosed mandrel is mandrel 101 that is part of the insertion tool 111.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The use of pronouns, such as “its” (line 8), in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claim 3:  The use of pronouns, such as “it” (line 4), in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claim 4:  There is insufficient antecedent basis for “the reusable inserting tool” in lines 2 and 3.  It is further noted that claim 1 indicates that the inserting tool is left in the ground (line 11).

Regarding claim 7:  It is unclear what “ascending and descending pipe portions” is referring to.  Neither claim 1 nor claim 6 require more than a heat exchange pipe.  Do the pipe portions of claim 7 make up the heat exchange pipe?

Regarding claim 10:  The phrase “the mandrel includes guides engaging and protecting” is considered confusing as “guides” can be both a noun and a verb and the wording of claim 10 does not make it clear how it is being used.  It is suggested that this phrase be changed to --the mandrel includes guides that engage and protect--.

Regarding claims 10, 12, 17, and 18:  The mandrel is disclosed as being part of the drive mechanism so it is unclear how it can be further limited to interact with the heat exchange pipe as recited in claims 10, 12, 17, and 18.  The portions of the mandrel recited as interacting with the heat exchange pipe, or parts thereof, in claims 10, 12, 17, and 18 are disclosed as part of the mandrel of the insertion tool and not the drive mechanism.

Regarding claim 12:  The phrase “the mandrel includes guides comprise side walls” is considered confusing as “guides” can be both a noun and a verb and the wording of claim 12 does not make it clear how it is being used.  It is suggested that this phrase be changed to --the mandrel includes guides that comprise side walls--.

Regarding claim 12:  There is insufficient antecedent basis for “the descending and ascending pipe potions in line 3.

Regarding claim 13:  There is insufficient antecedent basis for “the bottom u-bend coupling” in line 2.

Regarding claim 17:  There is insufficient antecedent basis for “the descending and ascending pipe potions in lines 3 and 4.

Regarding claim 19:  The use of pronouns, such as “its” (line 3), in a claim render that claim indefinite as it is unclear as to which element or step is being further limited.  As such the meets and bounds of the claim cannot be determined.  Structural limitations and steps must always be referred to by name.

Regarding claim 20:  There is insufficient antecedent basis for the following limitations:
“the mandrel toe” in line 2,
“the anchor alignment notches” in line 4, and
“the anchor” in lines 4 and 5.

Regarding claim 21:  The use of such terms and phrases as “can” or “can be” render a claim indefinite as it is unclear if the related structure or function is required.  As such the meets and bounds of the claim cannot be determined.

Regarding claims 5, 6, 8, 9, 11, and 14-16: These claims are rejected due to their dependence on one of the above claims.  However, it is noted that these claims must also be reviewed for similar or additional errors. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kook et al. (KR 101036850 B1, Kook).

Regarding claim 1:  Kook discloses a method for installing a ground heat exchange pipe in ground Abstract comprising:
using a drive mechanism 400 including an elongate drive mandrel 500 for driving a portion of heat exchange pipe 40 in a generally downward direction into the ground Fig 10a-12;
engaging and carrying the heat exchange pipe by an inserting tool 100/102 – Fig 3 connected to the drive mandrel as the portion of heat exchange pipe is driven into the ground Fig 10a-12;
where the inserting tool carries the portion of heat exchange pipe into the ground during its installation Fig 10a-12;
where the mandrel of the drive mechanism engages the inserting tool carrying the heat exchange pipe Fig 2, 6 and drives the inserting tool into the ground to a finite depth then extracts the mandrel for reuse on the next installation leaving the inserting tool portion 102 behind with the heat exchange pipe Fig 10a-12.

Regarding claim 3:  Wherein the inserting tool is driven into unbroken ground without requirement for a pre-formed hole “embedded” – page 4, 2nd paragraph to last paragraph on the page of the translation and wherein the inserting tool includes components engaging the heat exchange pipe and protecting it from damage as the heat exchange pipe is driven into the ground page 3, 3rd, 4th, and 8th paragraphs of the translation.

Regarding claim 4:  Wherein the mandrel of the drive mechanism and the reusable inserting tool are connected to one another during the driving into the ground working together to install heat exchange pipe Fig 2, 6, 10a-12.

Regarding claim 9:  Wherein the inserting tool includes an anchor 102 which has a front head which is forced into the ground and protects leading parts of the heat exchange pipe from abrasive damage caused from passing through the ground page 3, 3rd, 4th, and 8th paragraphs of the translation.

Regarding claim 10:  Wherein the mandrel includes guides 600 that engage and protect the trailing heat exchange pipe as the pipe moves into the proper position in the ground.

Regarding claim 11:  Wherein the heat exchange pipe includes ascending and descending portions with a u-bend coupling at the inserting tool Fig 1, 13.

Regarding claim 13:  Wherein the inserting tool includes a tie 122 for attachment to the bottom u-bend coupling of the heat exchange pipe.

Regarding claim 14:  Wherein the heat exchange pipe is inserted to a depth where the heat exchange pipe has an inlet/outlet above the ground surface for connection to header pipes to and from a pump Fig 10b-12.

Claim(s) 1, 3-5, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmqvist et al. (SE 437717 B, Holm).

Regarding claim 1:  Holm discloses a method Abstract for installing a ground heat exchange pipe in ground comprising:
using a drive mechanism implied, page 3, 5th and 6th paragraph of the translation including an elongate drive mandrel 5 for driving a portion of heat exchange pipe 1/3 in a generally downward direction into the ground Fig 6-11;
engaging and carrying the heat exchange pipe by an inserting tool 2 connected to the drive mandrel as the portion of heat exchange pipe is driven into the ground page 3, 5th and 6th paragraph of the translation;
where the inserting tool carries the portion of heat exchange pipe into the ground during its installation Fig 6-11;
where the mandrel of the drive mechanism engages the inserting tool carrying the heat exchange pipe Fig 2 and drives the inserting tool into the ground to a finite depth then extracts the mandrel for reuse on the next installation leaving the inserting tool behind with the heat exchange pipe Fig 6-11.

Regarding claim 3:  Wherein the inserting tool is driven into unbroken ground without requirement for a pre-formed hole “sinking” – Abstract and wherein the inserting tool includes components engaging the heat exchange pipe and protecting it from damage as the heat exchange pipe is driven into the ground Fig 1, 2 – the insertion tool is the portion that is pushed against the ground as the pipe is sunk therein and as such will protect at least the U-bend.

Regarding claim 4:  Wherein the mandrel of the drive mechanism and the reusable inserting tool are connected to one another via 4 during the driving into the ground working together to install heat exchange pipe Fig 2.

Regarding claim 5:  Wherein the mandrel is the same length as the install depth of the heat exchange pipe Fig 6-11.

Regarding claim 9:  Wherein the inserting tool includes an anchor Fig 1, 2 which has a front head which is forced into the ground and protects leading parts of the heat exchange pipe from abrasive damage caused from passing through the ground Fig 1, 2 – the insertion tool is the portion that is pushed against the ground as the pipe is sunk therein and as such will protect at least the U-bend.

Regarding claim 11:  Wherein the heat exchange pipe includes ascending and descending portions with a u-bend coupling at the inserting tool Fig 1, 3.

Regarding claim 13:  Wherein the inserting tool includes a tie 4 for attachment to the bottom u-bend coupling of the heat exchange pipe.

Regarding claim 14:  Wherein the heat exchange pipe is inserted to a depth where the heat exchange pipe has an inlet/outlet above the ground surface for connection to header pipes to and from a pump Fig 6-11.

Regarding claim 15:  Wherein the mandrel is a rigid elongate member that has a leading mandrel toe 4 for releasable attachment to the inserting tool Fig 2 and a trailing mandrel head implied – Fig 1 for engagement with and receiving driving forces from a drive head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm in view of Cauchy (US 2017/0268803).

Regarding claim 6:  Holm discloses all of the limitations of the above claim(s) except for a pipe dispensing device which carries and dispenses heat exchange pipe onto the inserting tool in a controlled fashion.
Cauchy discloses a method and system 10 for installing a u-shaped heat exchanger 14 in the ground Abstract.  The system includes a pipe magazine 18 that supplies additional lengths of pipe to the heat exchanger as it is installed [0041].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Holm to include a pipe dispensing device as taught by Cauchy in order to have provided a supply of pipes while also providing a stabilizing mechanism for the pipe [0041].

Regarding claim 16:  Holm discloses all of the limitations of the above claim(s) except for the drive head including a vibratory hammer.
Cauchy also discloses that drive mechanism of the disclosed system can be a variety of devices including an oscillating hammer or a jackhammer [0039] which are both considered vibratory hammers. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Holm to use a vibratory hammer as suggested by Cauchy since the examiner notes the equivalence of various drive mechanisms for their use in the installation of ground heat exchangers and the selection of any of these known equivalents to use as the drive mechanism in Holm would be within the level of ordinary skill in the art as taught by Cauchy.

Regarding claim 21:  Holm discloses all of the limitations of the above claim(s) except for the mandrel having a hollow cross section can be used to carry a lubricant or high-pressure cutting fluid or which can also be used to pump grout in the installation during the mandrel extraction.
Cauchy discloses that the heat exchanger is made up of a mandrel 506 that engages the drive mechanism Fig 15, is secured to an insertion tool 502, and contains the heat exchanging pipes 512.  Cauchy also discloses that the hollow mandrel Fig 18 is used to inject various fluids including water and grout.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Holm so that the mandrel was hollow and allowed for the injection of such things as water and grout as taught by Cauchy in order to have been able to stabilize the heat exchanger in the ground [0076].

Allowable Subject Matter
Claims 7, 8, 12, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7:  The prior art of record fails to disclose or suggest a dispensing device that includes two supplies to supply ascending and descending pipe portions respectively in parallel position as the mandrel! is driven into the ground as recited in the claimed method.

Regarding claim 8:  Claim 8 is considered allowable due to its dependence on claim 7.

Regarding claim 12:  The prior art of record fails to disclose or suggest that the mandrel includes guides comprise side walls defining guide channels for the descending and ascending pipe portions as recited in the claimed method.

Regarding claim 17:  The prior art of record fails to disclose or suggest that the mandrel has a cross-sectional shape which is sized and configured to have a shank spacer that maintains a shank distance between the descending pipe and the ascending pipe during the inserting of the inserting tool and extraction of the mandrel as recited in the claimed method.

Regarding claim 18:  The prior art of record fails to disclose or suggest that the mandrel has a cross-sectional shape configured to allow the heat exchange pipe to placed inside the mandrel whereby the mandrel outside surface is the only surface in contact with the ground thus shielding the heat exchange pipe from the ground during inserting as recited in the claimed method.

Regarding claim 19:  The prior art of record fails to disclose or suggest that the mandrel is arranged to clamped at any point along its length and step driven by the drive head so that the drive head is clamped at a starting position for an initial driving stroke, unclamped from the mandrel and moved to carry out series of strokes driving the inserting tool into or out of the ground as recited in the claimed method.

Regarding claim 20:  The prior art of record fails to disclose or suggest that the mandrel toe has raised portions of the mandrel toe perimeter to provide mandrel alignment tabs that align with and fit into notches or cut-outs in the inserting tool where the anchor alignment notches, and the mandrel alignment tabs align the anchor to the mandrel and prevent any lateral movement of the anchor during inserting of the inserting tool as recited in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/24/2022